EXHIBIT 10.69

 

Form of Restricted Stock Award Agreement – Amended and Restated 2005 Equity
Incentive Plan

 

THE INVENTURE GROUP, INC.

RESTRICTED STOCK AGREEMENT

 

The Inventure Group, Inc. (the “Company”) hereby grants you,
                       (“Employee”), a grant of restricted stock. The date of
this Agreement is                       .  Subject to the provisions set forth
in this Agreement and the provisions of the Company’s Amended and Restated 2005
Equity Incentive Plan, a copy of which is attached hereto as Exhibit A (the
“Plan”), the principal features of this grant are as follows:

 

NUMBER OF SHARES OF RESTRICTED STOCK:

 

PURCHASE PRICE PER SHARE:

$0.01

 

SCHEDULED VESTING DATES

 

NUMBER OF SHARES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employee understands that under Section 83 of the Internal Revenue Code of 1986,
as amended (the “Code”), as the Shares vest, the fair value of such Shares will
be reportable as ordinary income at that time.  Employee further understands
that instead of being taxed when and as the Shares vest, Employee may elect to
be taxed as of the purchase date of the Shares with respect to the fair value of
all Shares on such date less the purchase price paid for the Shares.  Such
election may only be made under Section 83(b) of the Code with the I.R.S. within
thirty (30) days after the Purchase Date.  The form for making this election may
be provided by the Company for Employee’s convenience only.  Employee
understands that failure to make this filing within the thirty (30) day period
will result in the recognition of ordinary income as the Shares vest.  EMPLOYEE
ACKNOWLEDGES THAT IT IS EMPLOYEE’S SOLE RESPONSIBILITY, AND NOT THE COMPANY’S,
TO FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF EMPLOYEE REQUESTS THE
COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON EMPLOYEE’S BEHALF. 
EMPLOYEE IS RELYING SOLELY ON EMPLOYEE’S ADVISORS WITH RESPECT TO THE DECISION
AS TO WHETHER OR NOT TO FILE AN 83(b) ELECTION.

 

Your signature below indicates your agreement and understanding that this grant
is subject to all of the terms and conditions contained in this Agreement and
the Plan attached hereto as Exhibit A, including without limitation provisions
relating to vesting and forfeiture of shares covered by this grant.  PLEASE BE
SURE TO READ THIS AGREEMENT AND THE PLAN IN THEIR ENTIRETY.

 

THE INVENTURE GROUP, INC.

 

EMPLOYEE

 

 

 

By:

 

 

 

Print Name:

 

 

Print Name:

 

Print Title:

 

 

Date:

 

Date:

 

 

 

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS

 

1.             Incorporation of the Plan.  The Plan attached hereto is
incorporated by reference into this Agreement, and any capitalized term not
defined in this Agreement shall have the meaning ascribed to such term under the
Plan.  To the extent that any provisions of this Agreement violates or is
inconsistent with the Plan, the Plan shall govern and any inconsistent provision
in this Agreement shall be of no force or effect.

 

2.             Grant.  The Company hereby grants to the Employee        shares
(the “Shares”) of the Company’s Common Stock, $0.01 par value per share (the
“Common Stock”) at a purchase price of $0.01 per Share, subject to all of the
terms and conditions in this Agreement. The Employee has
until                  to make such purchase after which date Employee will have
no further right to purchase the Shares under this Agreement.  The date on which
Employee timely purchases the Shares hereunder shall be referred to as the
“Purchase Date”.

 

3.             Shares Held in Escrow. Unless and until the Shares have vested in
the manner set forth in paragraphs 4 or 5, such Shares will be issued in the
name of the Employee and held by the Secretary of the Company as escrow agent
(the “Escrow Agent”), and cannot be sold, transferred or otherwise disposed of,
nor pledged or otherwise hypothecated. The Company may instruct the transfer
agent for its Common Stock to place a legend on the certificates representing
the Shares or otherwise note its records as to the restrictions on transfer set
forth in this Agreement. The certificate or certificates representing such
Shares will not be delivered by the Escrow Agent to the Employee unless and
until the Shares have vested and all other terms and conditions in this
Agreement have been satisfied.

 

4.             Vesting Schedule. Except as provided in Section 5, and subject to
Section 6,            Shares subject to this grant will vest on
                                ,            Shares subject to this grant will
vest on                                  and            Shares subject to this
grant will vest on                                   ; provided, however, that
vesting will occur only if the Company employs the Employee through the
applicable vesting date.

 

5.             Board Discretion. The Board, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Shares at any time. If so accelerated, such Shares will be considered
as having vested as of the date specified by the Board.

 

6.             Forfeiture.  Notwithstanding any contrary provision of this
Agreement, the balance of the Shares that have not vested pursuant to paragraphs
4 or 5 will thereupon be  forfeited and automatically transferred to and
reacquired by the Company at no cost to the Company upon the date the Employee’s
employment with the Company terminates for any reason. The Employee will not be
entitled to a refund of the price paid for any Shares returned to the Company
pursuant to this paragraph 6. The Employee hereby appoints the Escrow Agent with
full power of substitution, as the Employee’s true and lawful attorney-in-fact
with irrevocable power and authority in the name and on behalf of the Employee
to take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares to the Company upon such
termination.

 

7.             Death of Employee. Any distribution or delivery to be made to the
Employee under this Agreement will, if the Employee is then deceased, be made to
the Employee’s designated beneficiary, or if no beneficiary survives the
Employee, to the administrator or executor of the Employee’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

 

8.             Withholding.  Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares may be released from the
escrow established pursuant to paragraph 3 unless and until satisfactory
arrangements (as determined by the Board) will have been made by the Employee
with respect to the payment of income and employment taxes which the Company
determines must be withheld with respect to such Shares.

 

--------------------------------------------------------------------------------


 

9.             Rights as Shareholder.  Employee shall have all rights of a
shareholder prior to the vesting of the Shares, including the right to vote the
Shares and receive all dividends and other distributions paid or made with
respect thereto.

 

10.           No Effect on Employment.  Only the terms of any written employment
agreement between the Company and Employee (and not this Agreement) shall govern
the terms of Employee’s employment, and nothing in this Agreement shall
constitute any assurance of employment of Employee by the Company for any
period, including any period necessary for the Shares to vest.  The Company will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Employee at any time for any reason whatsoever,
with or without good cause, subject to the terms of any such written employment
agreement.

 

11.           Entire Agreement; Amendment.  This Agreement embodies the entire
understanding and agreement of the parties in relation to the subject matter
hereof, and no promise, condition, representation or warranty, expressed or
implied, not herein stated, shall bind either party hereto.  This Agreement may
be amended only by a writing executed by the Company and Employee that
specifically states that it is amending this Agreement.  Notwithstanding the
foregoing, this Agreement may be amended solely by the Board by a writing which
specifically states that it is amending this Agreement, so long as a copy of
such amendment is delivered to Employee, and provided that no such amendment
adversely affects the rights of Employee hereunder without Employee’s written
consent.  Without limiting the foregoing, the Board reserves the right to
change, by written notice to Employee, the provisions of the Shares or this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling or judicial decisions, provided that any such
change shall be applicable only to the Shares which are then subject to
restrictions as provided herein.

 

12.           Severability.  If all or any part of this Agreement is declared by
any court or government authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of this Agreement not declared to
be unlawful or invalid.  Any Section of this Agreement so declared to be
unlawful or invalid shall, if possible, be construed in a manner that will give
effect to the terms of such Section to the fullest extent possible while
remaining lawful and valid.

 

13.           Binding Effect and Benefit.  This Agreement shall be binding upon
and, subject to the conditions hereof, inure to the benefit of the Company, its
successors and assigns, and Employee and Employee’s successors and assigns.

 

14.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Arizona without regard to
principles of conflicts of law.

 

--------------------------------------------------------------------------------